Citation Nr: 1602976	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-27 702A	)	DATE
	)
		)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for mitral valve prolapse with bradycardia and angina, evaluated as 10 percent prior to May 6, 2013, and as 30 percent disabling thereafter.  

2.  Entitlement to an increased disability rating for left knee patellofemoral syndrome, currently rated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 28, 2014, and as 70 percent disabling thereafter.  

4.  Entitlement to an increased disability rating for left acromioclavicular joint sprain, currently rated as 20 percent disabling.  

5.  Entitlement to an increased disability rating for degenerative changes of the lumbar spine, currently rated as 20 percent disabling.  

6.  Entitlement to an increased disability rating for a right thumb sprain, currently rated as noncompensable.  

7.  Service connection for gastrointestinal disorder, to include esophagitis or GERD.   

8.  Service connection for erectile dysfunction, claimed as secondary to PTSD.

9.  Service connection for sleep apnea.  

10.  Service connection for tinnitus.  

11.  Entitlement to an effective date earlier than May 6, 2013 for the grant of service connection for PTSD.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 28, 2014


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1975 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009, January 2010, July 2014, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a May 2013 VA Form 9, the Veteran requested a hearing before the Board by live videoconference.  In a July 2015 correspondence, the Veteran indicated his intent to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).

The issues of entitlement to increased disability ratings for mitral valve prolapse with bradycardia and angina, PTSD, and service connection for erectile dysfunction, sleep apnea, and entitlement to TDIU prior to July 28, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At its most limited, the Veteran's left knee had forward flexion ending at 80 degrees, and extension ending at 10 degrees, with no recurrent subluxation or lateral instability.  
 
2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left acromioclavicular joint sprain was manifested by limitation of motion of the arm to 25 degrees from the side, taking into account added limitation of motion due to his flare-ups.  

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine limited to less than 30 degrees, taking into account added limitation of motion due to his flare-ups.

4.  The Veteran's right thumb strain with osteoarthritis is manifested by painful motion.  

5.  The Veteran does not have a present gastrointestinal disorder, to include esophagitis or GERD.

6.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's tinnitus is as likely as not a result of acoustic trauma sustained during his military service.

7.  The Veteran's claim for service connection for PTSD was reopened on the basis of new and material evidence, and it was received more than one year after the February 2009 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 (2015).

2.  The criteria for a rating of 30 percent for left acromioclavicular joint sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5201 (2015).

3.  The criteria for a rating of 40 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235 to 5243 (2015).

4.  The criteria for a rating of 10 percent for a right thumb sprain with osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5228 (2015).

5.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  The criteria for an effective date for the award of service connection earlier than May 6, 2013, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in August 2009, May 2010, July 2010, and December 2013.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records and records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations and opinions in July 2008, June 2009, December 2009, December 2010, January 2014, February 2014, September 2014, and March 2015.  That resulting reports described the Veteran's appealed disabilities, reflect consideration the relevant history, and provide adequate rationale for the conclusions reached.  The Board finds the examinations collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Thus, adjudication of the following claims at this time is warranted.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2015).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).


Left Knee

The Veteran's left knee patellofemoral syndrome is currently rated as 10 percent disabling, effective May 16, 2008, based on painful motion.  

Limitation of flexion of the leg is evaluated as follows: flexion limited to 60 degrees (0 percent); flexion limited to 45 degrees (10 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 15 degrees (30 percent). 38 C.F.R. § 4.71a, DC 5260.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 5 degrees (0 percent); extension limited to 10 degrees (10 percent); extension limited to 15 degrees (20 percent); extension limited to 20 degrees (30 percent); extension limited to 30 degrees (40 percent); and extension limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 5261. 

When evaluating the knee under limitation of motion (DCs 5260 and 5261), separate ratings may be assigned for disability of the same joint, only if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Last, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability, and a 30 percent disability is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

The Veteran appeared at a VA examination for his left knee in December 2009.  On examination, the examiner found weakness, tenderness, and guarding of movement in the left knee.  Radiographic images revealed no significant findings.  The examiner diagnosed the Veteran with left knee patellofemoral syndrome.  Range of motion testing revealed flexion ending at 120 degrees with pain at the end, and extension ending at 0 degrees with pain at the end.  Joint function was additionally limited by pain, fatigue, and weakness after repetitive-use, with pain having the greatest functional impact.  The examiner did not provide the extent of the additional limitation after repetitive use testing.  All stability tests were normal.  

VA afforded the Veteran another examination in December 2010.  The Veteran listed his present symptoms as weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied symptoms of heat, redness, deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported experiencing flare-ups 3 times per day, each flare-up lasting for 3 hours.  He indicated the severity of the pain experienced during a flare-up was 9 out of 10.  

A physical examination of the left knee showed signs of guarding of movement, but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation.  On range of motion testing of his left knee, the Veteran demonstrated flexion to 120 degrees with pain at that point.  Extension ended at 0 degrees with pain at that point.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  

X-rays of the left knee were normal.  Based on the above, the examiner concluded that there had been no change in the Veteran's diagnosis, noting that the Veteran's condition was quiescent at that time.  Subjectively, there was knee pain.  Objectively, the examiner noted that there were negative x-rays.  

Next, in March 2015, VA afforded the Veteran yet another examination.  Radiographic images at that time no abnormality in the left knee, to include arthritis.  The examiner affirmed the diagnosis of left knee patellofemoral pain syndrome.  The Veteran indicated that repetitive use of the leg caused left knee impairment without pain.  However, there would be swelling and the Veteran's ability to walk was hindered.  The Veteran described using a daily knee brace with his instability causing falls at times.  At range of motion testing, flexion was 0 to 90 degrees and extension was 90 to 0 degrees.  There was pain on motion, but the examiner noted that pain did not result in additional functional loss.  The Veteran was able to complete repetitive-use testing, and the testing did not reveal any additional loss of motion.  The examiner further indicated that pain and weakness significantly limited functional ability with repeated use over a period of time.  The additional limit caused flexion to end 80 degrees and extension to end at 10 degrees.  

The examiner found no ankylosis in the left knee.  There was no history of recurrent subluxation.  There was no history of lateral instability.  Finally, there was no history of recurrent effusion.  The examiner emphasized that there was no joint instability.  

Of record are VA treatment records that document the Veteran receiving knee braces for his left knee patellofemoral syndrome.  These records tend to show the Veteran has left knee pain.  

The RO awarded a 10 percent disability rating for painful motion of the knee.  After a thorough review of the record, the Board finds that a higher disability rating is not warranted under any relevant diagnostic code.  

During the appeal period, the Veteran's range of motion of flexion was shown, at its most limited, to end at 80 degrees.  This does not warrant a compensable rating under DC 5260.  Additionally, extension, at its most limited, based on limitation due to pain after repetitive-use testing, ended at 10 degrees in the March 2015 VA examination.  This results in a 10 percent disability rating under DC 5261, which does not raise the Veteran's present disability rating for his left knee patellofemoral syndrome; particularly since his current 10 percent rating is already based on limitation due to painful motion of the knee.  Last, the Veteran's left knee has not been shown to have any instability throughout any of the VA examinations and VA treatment records during the appeal period.  Hence, a compensable disability rating under DC 5257 is not warranted. 

In reaching the decisions above, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his knee disability, including reports of pain, weakness, stiffness, and swelling. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned, which contemplates pain.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Therefore, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.  There is no reasonable doubt to be resolved, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Acromioclavicular Joint Sprain

The Veteran filed a claim of entitlement to service connection for a left shoulder disability in May 2013.  The RO subsequently granted service connection for a left acromioclavicular joint sprain and assigned a 20 percent disability rating with an effective date of May 5, 2013, the date of the Veteran's claim.  The Veteran's left acromioclavicular joint sprain is rated under DC 5201, for limitation of motion of the arm.  The Board notes the Veteran's right hand is dominant.  Hence, the Board will analyze the Veteran's claim accordingly.  

Under 38 C.F.R. § 4.71a, DC 5201 (limitation of arm motion), for the minor arm or left arm in the present case, an evaluation of 20 percent requires limitation of arm motion at shoulder level or limitation of arm motion midway between side and shoulder level. A 30 percent rating requires limitation of motion to 25 degrees from the side. 

The Board has also considered the potential application of other diagnostic codes. In particular, the Board notes that additional criteria for rating shoulder disabilities are available under DCs 5200 (for disabilities involving ankylosis of the scapulohumeral articulation), 5202 (for impairment of the humerus), and 5203 (impairment of the clavicle or scapula). The criteria under DC 5200 are inapplicable in this case because the evidence does not show the presence of any ankylosis in the Veteran's right shoulder. The criteria under DC 5202 are inapplicable in this case because the evidence does not show that the Veteran experiences recurrent dislocation of the humerus, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.  The criteria under DC 5203 are inapplicable in this case because the evidence does not show that the Veteran experiences impairment of the clavicle or scapula.  Accordingly, DCs 5200, 5202, and 5203 are not applicable and will not be considered in connection with this appeal.

VA afforded the Veteran an examination of his shoulder in February 2014.  Radiographic images taken for the examination showed normal alignment in the acromioclavicular and glenohumeral joints.  Articular surfaces were normal with normal joint space.  The adjacent soft tissues were unremarkable.  The interpreting radiologist found no abnormality in the left shoulder.  The examiner diagnosed the Veteran with left acromioclavicular joint sprain.  Initial range of motion tests revealed flexion that ended at 90 degrees with pain at 75 degrees.  Left shoulder abduction ended at 90 degrees with pain at 75 degrees.  The Veteran did not have additional limitation of motion following repetitive-use testing.  The examiner found functional loss in the left shoulder due to pain on motion and less movement than normal.  There was localized tenderness or pain on palpation of the left shoulder.  There was no history of recurrent dislocation of the glenohumeral joint.  

The Veteran did describe having flare-ups, reporting that he was unable to move his left arm until the pain passed.  In the remarks section, the examiner found that there was additional limitation of functional ability in the left shoulder joint during flare-ups or repeated use over time.  The additional limitation was described as mildly increased time required to complete certain occupational tasks such as left side lifting and carrying secondary to pain.  The examiner was unable to provide a degree of additional range of motion loss as the Veteran did not indicate that his flare-ups were always of the same intensity.  The examiner took this as an indication that the Veteran's flare-ups ranged from mild to severe, resulting in a corresponding difference in the additional loss of range of motion during a flare-up.  The examiner concluded that making a determination of the additional loss of range of motion would be speculative based on the Veteran's reports.  

At the February 2014 VA examination, flexion and abduction were limited to 75 degrees, taking into account pain on motion, this puts the Veteran's functional loss due to pain at approximately midway between the shoulder and the side. On the nondominant arm, this results in a 20 percent evaluation, which the Veteran currently has.  Even taking into consideration pain on motion, the Veteran's left shoulder disability did not result in limitation such that there was limitation of motion to 25 degrees from the side, which is required for the 30 percent disability rating for the Veteran's non-dominant left shoulder under DC 5201.  The range of motion was not reduced on repetitive-use testing, which is evidence against a finding that he had additional functional loss due to pain.  

However, resolving reasonable doubt in the Veteran's favor, the Board finds that there is a showing that the functional loss of the Veteran's left shoulder during flare-ups, combined with the level of shoulder motion and pain found on examination, warrants a higher rating of 30 percent for the entire appeal period.  The Veteran's arm motion is limited to 75 degrees from the side, taking in account his pain on motion outside of a flare-up.  The examiner indicated that the Veteran had additional loss of motion during his flare-ups, the actual degree of motion lost being dependent on the severity of the flare-up.  This statement tends to show the Veteran's range of motion of forward flexion during a flare-up of any severity varied greatly depending on the severity of the flare-up. Earlier in the examination, the Veteran credibly testified that he was unable to move his left arm until his flare-up passed.  The examiner took these statements into account when providing his summary of the range of impact the Veteran's flare-ups had on his left shoulder function.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds a 30 percent disability rating for the Veteran's left acromioclavicular is warranted.  

Accordingly, the Board finds that a disability rating of 30 percent for the appeal period is warranted.  However, the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

The Veteran filed a claim of entitlement to an increased disability rating for his low back disability in May 2013.  The RO subsequently assigned a 20 percent disability rating for the entire appeal period.

The Veteran's service-connected lumbar spine disability has been rated by the RO under the provisions of DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

VA afforded the Veteran an examination for his lumbar spine in January 2014.  The examiner provided diagnoses of lumbar degenerative disc disease and lumbar facet arthritis.  During the clinical interview, the Veteran reported any activity requiring bending, stooping, leaning over, or standing for any length of time, caused lower back spasms to the point that hot packs, valium, or some type of muscle relaxant must be used to reduce the pain.  On range of motion testing of his thoracolumbar spine, the Veteran demonstrated flexion to 60 degrees with pain beginning at 40 degrees.  Extension ended at 20 degrees with pain beginning at 15 degrees.  Bilateral lateral flexion and bilateral lateral rotation ended at 20 degrees with pain beginning at 15 degrees.

The Veteran was able to perform repetitive-use testing with three repetitions.  The range of motion measurements after three repetitions remained the same as the measurements after the initial range of motion tests.  The examiner noted that the Veteran did not have additional limitation of range of motion of the thoracolumbar spine following repetitive-use testing.  Functional loss due to the Veteran's back disability manifested as less movement than normal and pain on movement.  

The Veteran had localized tenderness or pain to palpation of the lumbar paraspinals.  However, there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing yielded normal results.  The examiner denied any radiculopathy.  He also denied the presence of intervertebral disc syndrome.  

Imaging studies of the thoracolumbar spine were performed and reviewed for the January 2014 examination.  Arthritis was documented.  The examiner opined that the spine's impact on the Veteran's ability to work was mild to moderate increased time required to complete certain occupational tasks such as climbing, stooping, kneeling, crouching, as well as decreased standing and ambulation.  The examiner concluded by arguing it was not a contraindication for the Veteran not to perform these tasks in most occupations.  

Regarding the Veteran's flare-ups, the examiner indicated that there was additional limitation causing increased time required to complete certain occupational tasks such as climbing, stooping, kneeling, and crouching, all requiring decreased standing and ambulation potential secondary to pain.  The examiner was unable to provide a degree of additional range of motion loss during flare-ups because the Veteran did not indicate that his flare-ups were always of the same intensity.  The examiner took this omission as an indication that the flare-ups would range from mild to severe with a corresponding difference in loss of range of motion.  

VA treatment records document back pain and the Veteran's use of back braces for his low back disability.  However, they do not provide any evidence relevant to the current severity of the Veteran's lower back disability.  

In the January 2014 VA examination, the Veteran had forward flexion that ended at 60 degrees with pain beginning at 40 degrees.  There was no ankylosis in his spine, and the examiner denied the presence of intervertebral disc syndrome.  Taking into consideration pain on motion, the Veteran's spine disability did not result in limitation such that there was 30 degrees or less of forward flexion.  The Veteran's range of motion was not reduced on repetitive-use testing, which is evidence against a finding that he had additional functional loss due to pain.  

However, resolving reasonable doubt in the Veteran's favor, the Board finds that there is a showing that the functional loss of the Veteran's thoracolumbar spine during flare-ups, combined with the level of spine motion and pain found on examination, warrants a higher rating of 40 percent for the entire appeal period.  The Veteran's forward flexion is effectively 40 degrees, taking in account his pain on motion outside of a flare-up.  The examiner indicated that the Veteran had additional loss of motion during his flare-ups, the actual degree of motion lost being dependent on the severity of the flare-up.  This statement tends to show the Veteran's range of motion of forward flexion during a flare-up of any severity is less than 30 degrees, warranting a 40 percent disability rating.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds a 40 percent disability rating for the Veteran's low back disability is warranted.  

A higher rating of 50 or 100 percent requires some form of ankylosis of the spine.  However, the examination finding did not demonstrate any ankyloses of the spine.  Since the Veteran does not have any type of ankylosis of the spine, he may not be rated higher than 40 percent for orthopedic manifestations of lumbosacral sprain.  Since the Veteran does not have intervertebral disc syndrome, his low back disability may not be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See DC 5243.  

Accordingly, the Board finds that a disability rating of 40 percent, but not higher for the appeal period is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Thumb

The Veteran filed a claim of entitlement to an increased disability rating for his service-connected right thumb condition in May 2008.  The Veteran's right thumb condition is rated as noncompensable.  The actual diagnosis for the right thumb is sprain, right thumb with osteoarthritis.  

Under DC 5224, which rates ankylosis of the thumb, a 10 percent disability rating is warranted for favorable ankylosis of the thumb, while a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb. 38 C.F.R. § 4.71a, DC 5224. 

The Board will also consider DC 5228.  Under DC 5228, which rates limitation of motion of the thumb, a 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A maximum schedular 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. Id. 

Note (4) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb: If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx. 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.  If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. Id.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis. Id.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis. Id.  

Additionally, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DC 5010.  DC 5010 states that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. Id. The above ratings are to be combined, not added under DC 5010. Id., Note 1.

In July 2008, the Veteran presented for a VA examination to assess the severity of his service-connected right thumb condition.  During the clinical interview, the Veteran reported constant pain that travelled to the right wrist from the thumb.  Presenting, the Veteran had intact dexterity, he was able to tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  On physical examination, with the right thumb attempting to oppose the fingers shortest distance between the pad of the right thumb and any finger was 17 cm with the index finger.  The examiner also measured radial and palmar abduction of the right thumb at 30 degrees each, with normal abduction being 70 degrees.  Metacarpophalangeal flexion was 20 degrees, when normal flexion ended at 60 degrees.  For all range of motion measurements, there was pain at the end.   

The Veteran underwent another examination of his right thumb in June 2009.  The Veteran reported that the condition impaired his use of his hand for writing and eating.  On examination, there was mild tenderness in the interphalangeal joint of the right thumb.  The Veteran was able to tie shoelaces, fasten buttons, and pick up paper and tear it with difficulty. In contrast to the June 2008 VA examination, the right thumb could approximate the index finger and middle finger without difficulty, but there was a distance of one cm between the right thumb and the right little finger.  The examiner found no ankylosis of the right thumb.  

Next, VA afforded the Veteran another examination in December 2010.  At that time, the Veteran listed his symptoms as pain in the right thumb, decreased strength, decreased dexterity, locking, stiffness, and swelling.  The Veteran reported flare-ups that occurred 5 times per day, precipitated by physical activity and stress.  His right hand is dominant.  Because of this, the Veteran explained his right thumb injury had affected his life significantly.  

Examination of the right thumb revealed no ankylosis.  With the thumb attempting to oppose the fingers, the gap between the thumb pad and the right index fingertip was less than one inch.  The examiner noted objective evidence of thumb pain on the attempt.  After 3 repetitions, there was objective evidence of thumb pain on the attempt, but there was no new or additional limitation of the motion after repetitive-use testing.  The examiner concluded that after repetitive use, the motion of the right thumb to the index finger was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

Initially, the Board notes that the VA examinations are not entirely consistent over the course of the appeal.  All are in agreement that the Veteran's right thumb has no ankylosis.  Additionally, the Veteran was able to tie his shoes, fasten buttons, and pick up paper and tear it.  However, the July 2008 VA examination notes the Veteran was only able to bring the right thumb attempting to oppose the finger within 17 cm of the fingers.  The June 2009 and December 2010 VA examinations, however, noted that the Veteran was able to reach within one inch of the fingers with the thumb attempting to oppose the fingers.  The Board finds the latter examinations to be more probative of the Veteran's limitation of motion during the appeal period.  Other than the extreme range of motion measurements provided in the July 2008 VA examination, the examiner found that the Veteran was able to conduct activities of daily living that are compatible with the findings in the June 2009 and December 2010 VA examinations.  

Since there is no ankylosis in the Veteran's right thumb, DC 5224 is not applicable.  Thus, the Veteran's disability must be rated under the criteria of DC 5228, which rates limitation of motion of the thumb.  As the probative evidence of record demonstrates the Veteran limitation of motion of the thumb with a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a compensable disability rating is not warranted under DC 5228.

However, the evidence clearly demonstrates that the Veteran has painful motion in his right thumb.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, the Board finds that a disability rating of 10 percent, but not higher for the appeal period is warranted, for painful motion of the right thumb.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted in this case for the Veteran's appealed disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1)  (2015).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected disabilities markedly interfere with employment, beyond that contemplated in the assigned ratings, or warrant frequent periods of hospitalization.  None of the examiners of record have indicated that the Veteran's service-connected disabilities markedly interfered with his employment beyond the level of disability contemplated by his assigned ratings. The Board is cognizant of the Veteran's reports that his disabilities merit a higher rating.  However, these findings are not tantamount to marked interference with employment.  Moreover, the service-connected conditions have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown. 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is service-connected for PTSD, mitral valve prolapse with bradycardia and angina, left shoulder acromioclavicular sprain, a low back disability, a right thumb strain, left knee patellofemoral syndrome, and scars.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

There is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Last, Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).



Esophagitis and GERD

The Veteran submitted a claim of entitlement to service connection for GERD in May 2008.  

The Veteran's Report of Medical Examination for his separation from active duty does not document any abnormalities.  Specifically, the examiner checked that the Veteran's abdomen, viscera, anus, and rectum were normal.  The examiner did note the presence of a 2 inch appendectomy scar in the right lower abdomen and a 3 inch left groin area scar.  

In March 1987, the Veteran presented at the medical clinic complaining of one month of progressive fatigue and weight loss.  He reported loose stools after each meal and losing 10 pounds over the previous month.  He explained that he had experienced night sweats, chills, productive coughing, and rhinorrhea, sneezing, with a sore throat.  The Veteran denied the symptoms of abdominal pain, melena, hematochezia, emesis, heartburn, and jaundice.  

The Veteran's abdomen was soft with mild tenderness on deep palpation on the right lower quadrant.  Examination of the Veteran's rectum showed a slightly enlarged prostate.  There were no fissures, hemorrhoids, or masses.  The attending physician assessed the Veteran with fatigue, weight loss, elevated WBC and eosinophilia with a cough and one month of an inflammatory bowel.  

In September 1989, the Veteran presented at his medical clinic with complaints of nausea, vomiting, diarrhea, diaphoresis, chills, headaches, and dizziness.  These symptoms had been present the previous 2 days.  The attending physician provided a diagnosis of upper respiratory infection and gastroenteritis.  The Veteran again presented with these symptoms in November 1989 and received the same diagnosis.  

The Veteran presented at the medical clinic with epigastric pain in April 1991.  Examination showed a flat, soft abdomen with substernal tenderness.  

A January 1993 clinical visit shows the Veteran complaining of symptoms that included diarrhea, chills, and other flu symptoms.  He reported abdominal pain, stomach cramps, diarrhea, vomiting, headaches, nausea, and congestion.  The Veteran received a diagnosis of acute gastroenteritis.  

A February 1995 clinical document shows the Veteran complaining of nausea, vomiting, diarrhea, abdominal pain, cramping, lethargy, body aches, headaches, and the inability to tolerate fluids.  The Veteran described his pain as a soreness of his abdominal muscles since he had vomited.  The attending physician provided an assessment of viral gastroenteritis.  The Veteran appeared for a follow-up appointment the next day and reported no relief in his symptoms over the previous days.  The attending physician affirmed his earlier diagnosis of viral gastroenteritis and noted that it was resolving.  

In June 1995, the Veteran was treated for intermittent chest pain.  Among other diagnoses, the attending physician assessed the Veteran with mild GERD, though not relieved with past medications.  That same month, radiographic images captured multiple colonic diverticula with residual contrast.  

Post-service, the Veteran received a diagnosis of mild GERD in June 2005.  He was treated with omeprazole.  

In his April 2009 notice disagreement, the Veteran argued that he took Prilosec and Gaviscon to relieve the symptoms of his "reflux disease."  

VA subsequently afforded the Veteran an examination for GERD in December 2009.  The Veteran reported dysphagia, heartburn, epigastric pain, scapular pain, reflux, regurgitation, nausea, and vomiting.  Examination of the abdomen revealed no striae, distention, ostomy, or tenderness.  No anemia or malnutrition was noted.  A contemporaneous radiology report showed an unremarkable upper gastrointestinal track.  The VA examiner rendered no diagnosis or opinion because there was no pathology evident in the radiographic images.  

After a thorough review of the record, the Board finds that service connection for a gastrointestinal disability is not warranted.  In this case, the record does not contain a competent lay or medical diagnosis of a gastrointestinal disability during the appeal period.  VA treatment records do not diagnose any gastrointestinal disabilities, nor are any symptoms attributable to such a condition present in VA treatment records during the claim and appeal period.  The Board is cognizant of the service treatment records showing acute gastrointestinal diagnoses throughout the Veteran's active service.  However, there is no competent evidence of record that shows the Veteran has a gastrointestinal diagnosis currently. 

The Board has considered the Veteran's statements indicating he has a "reflux condition," GERD, or esophagitis.  The Board notes that the Veteran is making a lay diagnosis through these statements.  The Board finds the Veteran's statements not competent for this purpose. In Jandreau v. Nicholson, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the instant case, the diagnosis of a gastrointestinal disability is not a question that may be answered through mere observation.   Nor is this question simple.  While the Veteran is competent to report that he showed some symptoms that would be attributable to a gastrointestinal disability, the diagnosis of such a condition is not an observable fact.  This question requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Moreover, the Veteran has not reported a contemporaneous diagnosis or shown that his symptoms have been related to a diagnosis by a medical professional. Therefore, the Board finds that the Veteran's statements that purport to render a gastrointestinal diagnosis are not competent evidence.  

In the absence of evidence of a current gastrointestinal disability, to include GERD and esophagitis, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran filed his claim for service connection for tinnitus in June 2013.  He claimed that he was exposed to large armory noise and jet engine noise while in service and that he had buzzing in his ears periodically.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).   The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  

In his June 2013 claim for service connection, the Veteran asserted he had experienced symptoms of tinnitus since his military service.  Specifically, he alleged he was exposed to large armory noise and jet engine noise.  

At the outset, the Board finds that the Veteran was exposed to acoustic trauma while in the military.  His DD 214 indicates that he was a sharpshooter during his active service, and his credible testimony evidences exposure to acoustic trauma from gunfire.  Thus, the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2014).  

VA afforded the Veteran an examination for his claim in September 2014.  The Veteran reported that his tinnitus began during his military service.  He described being around jet engines and not always wearing ear protection.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or the result of acoustic trauma during service.  The examiner explained that the Veteran's duty as a computer operator was considered low for noise exposure for service.  

The Board finds this opinion inadequate, as it contradicts the Veteran's statements provided earlier in the examination report, where the Veteran credibly described being next to acoustic trauma at times during service without ear protection. 

Additionally, the Veteran is competent to diagnose himself with tinnitus, given the inherently subjective nature of this condition.  The Veteran is also competent to report on the onset time of his tinnitus.  The Veteran has competently and credibly reported he has tinnitus that began contemporaneous to acoustic trauma sustained during his active service.  As the September 2014 VA examiner's opinion is not adequate for adjudication purposes, there is no competent evidence that is unfavorable to the Veteran's claim.  Therefore, the Board resolves reasonable doubt in the Veteran's favor, and finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Earlier Effective Date than May 6, 2013 for the Grant of Service Connection for PTSD.

The Veteran contends that he is entitled to an effective date prior to May 6, 2013, for the grant of service connection for PTSD.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400 (2015). 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. §3.400(b)(2)(i). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b).

In May 2008, the Veteran submitted a claim for service connection for PTSD.  In a February 2009 rating decision, the RO denied this claim.  The Veteran was notified of this decision in March 2009.  He did not appeal. The RO's determination, therefore, became final in March 2010.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103. 

On May 6, 2013, the Veteran's request to reopen his claim for service connection for PTSD was received. He underwent a VA psychiatric examination in March 2014.  In pertinent part, the examiner noted a diagnosis of PTSD secondary to an in-service automobile accident.  Based on this evidence, which was received more than one year after the March 2009 notice of the unappealed rating decision, the RO granted service connection for PTSD, effective from May 6, 2013, the date the claim to reopen was received. 

A review of the Veteran's claims file shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for PTSD that was received subsequent to the RO's final February 2009 rating decision, and prior to May 6, 2013.

The Board is cognizant of the Veteran's argument that the RO should have construed a claim of entitlement to service connection for PTSD when the Veteran first filed claims of service connection in April 1995.  At that time, the Veteran filed claims of entitlement to service connection for left knee, right thumb, and low back conditions.  The Veteran subsequently filed a claim of entitlement to an ulcer condition in June 1995.  No filings or submitted documents during the two years following the Veteran's separation from active service mention any psychiatric disability or express any intent to file a claim for a psychiatric disability, nor do they identify a psychiatric disability.  38 C.F.R. § 3.155(a) (2013); see Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009) (informal claim must be a communication in writing, that expresses an intent to apply for benefits, and identifies the benefits sought). Moreover, even if such a claim for PTSD were construed as having been filed in 1995, which the Board does not do, any such claim is no longer pending as the RO denied entitlement to service connection for PTSD in 2009, in a decision that was not appealed. 38 C.F.R. §§ 3.104, 3.160(c) (2015). Thus, any claim filed prior to February 2009 has been adjudicated, and cannot serve as a pending claim for earlier effective date purposes. 

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for PTSD prior to May 6, 2013.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  



ORDER

Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.  

Entitlement to a disability rating of 30 percent, but not higher, for left acromioclavicular joint sprain is granted.  

Entitlement to a disability rating of 40 percent, but not higher, for a low back disability is granted.  

Entitlement to a 10 percent disability rating for a right thumb strain with osteoarthritis is granted.  

Service connection for a gastrointestinal disability is denied.  

Service connection for tinnitus is granted.  

An effective date earlier than May 6, 2013, for the grant of service connection for PTSD is denied.  


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Regrettably, a remand is necessary for further evidentiary development of the following appeals because there is insufficient medical evidence for the Board to adjudicate the issues.  

Mitral Valve Prolapse with Bradycardia and Angina

Regarding the Veteran's claim of entitlement to increased disability rating for mitral valve prolapse with bradycardia and angina, the Board notes that there are diagnosed heart conditions that are not service-connected.  Specifically, a January 2015 VA examination documents these conditions as coronary artery disease and atrial fibrillation.  The examiner specified that the Veteran's mild ventricular hypertrophy and mild mitral regurgitation were not secondarily related to the Veteran's service-connected mitral valve prolapse with bradycardia and angina.  The Board is unable to render a decision for this claim because it is unable to determine the severity of the symptoms attributable to the service-connected heart conditions as opposed to the non-service-connected conditions.  Without a medical opinion that differentiates the symptoms attributable to each condition, the Board is not able to determine the applicable rating the service-connected heart disabilities merit.  Accordingly, a remand for a new examination and opinion is necessary.  

PTSD

The Veteran filed a claim for service connection for PTSD on May 6, 2013.  The RO subsequently granted service connection, and awarded a 30 percent disability rating beginning May 6, 2013.  Subsequently, the RO increased the Veteran's disability rating for PTSD to 70 percent beginning July 28, 2014.  

VA treatment records from October 2013 show the Veteran presenting for a mental health consultation.  The Veteran's stressor was a motor vehicle accident sustained while on active duty.  He reported to the medical treatment provider that his mood was up and down and that he still had flashbacks to the motor vehicle accident, causing anxiety.  He would occasionally have flashbacks, and would have nightmares about the accident two times per week.  He reported improved anxiety with driving, but also indicated that he had been more isolative over the previous nine months.  Symptoms of hypervigilance were still present.  

A mental status examination revealed subdued mood and affect.  Thought process was logical, linear, and goal directed.  There were no suicidal or homicidal ideations, or hallucinations or delusions.  The Veteran was alert and fully oriented.  The medical treatment provider assigned the Axis I diagnoses of mood disorder, panic attacks, and anxiety, not otherwise specified (NOS).  She ruled out PTSD.  

VA afforded the Veteran an examination for his claim in March 2014.  The examiner diagnosed the Veteran with PTSD, opining that the psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner then noted that the Veteran's PTSD resulted in depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

A mental status examination from January 2015 VA treatment notes showed the Veteran as clean and appropriately groomed.  The Veteran had normal resting tension, slight tremors in the bilateral hands, and his right knee bobbed up and down.  He had subdued mood and affect.  Thought process was normal.  There were no suicidal or homicidal ideations, nor were there hallucinations or delusions.  The Veteran was fully alert and oriented, and he had good insight and judgement.  The Veteran was assessed with mood disorder, rule out bipolar syndrome, panic attacks by history, PTSD with anxiety, and neurotic excoriation.  Symptoms attributable to PTSD at that time were frequent nightmares, anxiety, isolative tendencies, hypervigilance, and night sweats.  These findings were repeated in a February 2015 visit.  

The Veteran presented for another VA examination in March 2015.  The examiner affirmed the diagnosis of PTSD, elaborating that the Veteran had no other mental disabilities.  At that time, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms present at that time were depressed mood, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

Unfortunately, the Board finds that yet another medical examination and opinion is necessary for the Veteran's claim of entitlement to an increased disability rating for PTSD.  Throughout the appeal period, the Veteran has received multiple mental diagnoses.  Specifically, VA treatment records and records from the SSA show diagnoses of depression, mood disorder rule out bipolar, panic attacks by history, PTSD with anxiety, and neurotic excoriation.  VA treatment notes from as recent as February 2015 show the Veteran's medical treatment provider distinguishing symptoms that are attributable to each diagnosis.  In contrast, the VA examinations from March 2014 and March 2015 diagnosed the Veteran with PTSD only.   

The RO arranged for a medical opinion in January 2015 that addressed whether the Veteran's other mental diagnoses of record were secondarily related to PTSD.  The VA examiner noted diagnoses of bipolar disorder, PTSD, and neurotic excoriation, though the examiner found no mention of neurotic excoriation in the records.  The examiner did not comment on whether PTSD aggravated these conditions.  The examiner also did not provide an explanation of whether the various psychiatric diagnoses manifested in symptoms that were distinguishable from each other.  

The Board finds that the medical history is conflicting, and a clarifying medical examination is necessary.  Determining whether the symptoms of diagnosed psychiatric disabilities are distinguishable is significant because without competent findings distinguishing between any non-service-connected psychiatric symptomatology and his presently-diagnosed service-connected PTSD, all psychiatric symptoms must be attributed to the service-connected condition. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  VA treatment records do distinguish between the Veteran's diagnoses.  The VA examinations do not even provide other diagnoses, despite there being evidence of record showing the Veteran has other mental diagnoses.  A remand is necessary to address the inconsistencies of record.  


Erectile Dysfunction

The Veteran claimed entitlement to service connection for erectile dysfunction on direct and secondary theories.  In his initial claim, the Veteran attributed this condition to his service-connected PTSD and the medications required for the mental disability.  

Of record is a September 2014 VA opinion that provided an unfavorable nexus opinion regarding the Veteran's diagnosed erectile dysfunction.  Specifically, the examiner found a lack of temporal relation between erectile dysfunction and PTSD.  He also discussed the presence of many other risk factors for erectile dysfunction in the Veteran's life.  First, the examiner failed to provide an opinion that addressed whether the Veteran's PTSD or the medications required for PTSD aggravated his erectile dysfunction.  This must be addressed on remand.  Also, in a December 2010 VA examination for the Veteran's service-connected spine disability, the Veteran informed the examiner that he was experiencing erectile dysfunction as a result of the degenerative changes in his lumbar spine.  No medical opinion was rendered at that time for erectile dysfunction.  Given this history, the Board finds that a new opinion is warranted to assess whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected lumbar spine condition. 

Sleep Apnea

Moving to the Veteran's claim of service connection for sleep apnea, the Veteran filed his claim for service connection for sleep apnea on direct and secondary theories of entitlement.  Regarding the secondary theory, the Veteran alleged that sleep apnea was "possibly secondary to PTSD."  VA has not provided an examination or opinion for this claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has clearly established that he has sleep apnea, as VA treatment records reflect this diagnosis in 2013.  The Veteran's service treatment records do not document any diagnoses of sleep apnea.  However, there are instances of fatigue noted during the Veteran's active service.  Regarding the third factor, the Veteran claims that his sleep apnea had its onset as a result of his active service.  Alternatively, he argues that it is related to his service-connected PTSD, which results in difficulty sleeping.  The Board finds that the correlating symptomatology between the two conditions, PTSD and sleep apnea, warrants a VA examination and opinion to determine the etiology of sleep apnea.  On remand, an opinion that addresses all claimed theories of entitlement must be obtained.  

TDIU

With regard to the Veteran's claim for a TDIU prior to July 28, 2014, the Veteran maintains that he is unemployable, in part, because of the totality of his disabilities. As the decisions with respect to the increased rating claims may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with these claims still pending. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be remanded in order to obtain an opinion that accounts for the newly adjudicated issues and those being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim of entitlement to an increased disability rating for mitral valve prolapse with bradycardia and angina.  The examination should be conducted by an examiner who has not previously examined the Veteran.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all heart conditions the Veteran has had at any time since he filed his claim in May 2008.  

The examiner must provide a detailed assessment of the severity of the Veteran's heart disability solely due to service-connected mitral valve prolapse with bradycardia and angina.  In so doing, the examiner is asked to determine whether the Veteran's mitral valve prolapse with bradycardia and angina symptoms are separate and distinguishable from symptoms attributable to any of the Veteran's other mental diagnoses.  If the examiner cannot separate the symptoms of the mitral valve prolapse with bradycardia and angina from the other heart conditions, he or she should so state. He or she is asked to provide a detailed explanation for all opinions. 

For the mitral valve prolapse with bradycardia and angina symptoms, the examiner must make all findings necessary to apply the rating criteria.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.

2.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim of entitlement to an increased disability rating for PTSD.  The examination should be conducted by an examiner who has not previously examined the Veteran.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all psychiatric disorders the Veteran has had at any time since he filed his claim in May 2013.  The examiner should reconcile any diagnoses rendered with the other diagnoses of record, including depression, bipolar disorder, mood disorder, panic attacks by history, PTSD with anxiety, and neurotic excoriation.  

The examiner must provide a detailed assessment of the severity of the Veteran's psychiatric symptoms solely due to service-connected PTSD.  In so doing, the examiner is asked to determine whether the Veteran's PTSD symptoms are separate and distinguishable from symptoms attributable to any of the Veteran's other mental diagnoses. If the examiner cannot separate the symptoms of PTSD from the other psychiatric conditions, he or she should so state. He or she is asked to provide a detailed explanation for all opinions. 

For the PTSD symptoms, the examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity, frequency, and duration of the Veteran's symptoms and their effect on occupational and social functioning.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.

3.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim of service connection for erectile dysfunction.  The examination should be conducted by an examiner who has not previously examined the Veteran.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction had onset during the Veteran's active service or was caused by his active service. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected low back disability, his service-connected PTSD, or the medications taken to treat his service-connected PTSD or low back condition.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated (permanently worsened) by his service-connected low back disability, his service-connected PTSD, or the medications taken to treat his service-connected PTSD or low back condition.

4.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim of service connection for sleep apnea.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during the Veteran's active service or was caused by his active service; the examiner must address the Veteran's complaints of fatigue during his active service.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by any service-connected disabilities, including PTSD.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (permanently worsened) by any service-connected disabilities, including PTSD. 

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, with respect to his TDIU claim. The claims file should be made available to the examiner, and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation prior to July 28, 2014, and if so, when he was rendered unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


